    Case 20-03190-sgj Doc 137 Filed 03/25/21                 Entered 03/25/21 10:14:41              Page 1 of 3



    PACHULSKI STANG ZIEHL & JONES LLP
    Jeffrey N. Pomerantz (CA Bar No. 143717) (admitted pro hac vice)
    Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
    John A. Morris (NY Bar No. 2405397) (admitted pro hac vice)
    Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
    Hayley R. Winograd (NY Bar No. 5612569) (admitted pro hac vice)
    10100 Santa Monica Blvd., 13th Floor
    Los Angeles, CA 90067
    Telephone: (310) 277-6910
    Facsimile: (310) 201-0760

    HAYWARD PLLC
    Melissa S. Hayward
    Texas Bar No. 24044908
    MHayward@HaywardFirm.com
    Zachery Z. Annable
    Texas Bar No. 24053075
    ZAnnable@HaywardFirm.com
    10501 N. Central Expy, Ste. 106
    Dallas, Texas 75231
    Tel: (972) 755-7100
    Fax: (972) 755-7110

    Counsel for Highland Capital Management, L.P.

                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

                                                                  §
    In re:
                                                                  §   Chapter 11
                                                                  §
    HIGHLAND CAPITAL MANAGEMENT, L.P., 1
                                                                  §   Case No. 19-34054-sgj11
                                                                  §
                                      Debtor.
                                                                  §
    HIGHLAND CAPITAL MANAGEMENT, L.P.,                            §
                                                                  §
                                      Plaintiff,                  §   Adversary Proceeding No.
                                                                  §
    vs.                                                           §   20-03190-sgj11
                                                                  §
    JAMES DONDERO,                                                §
                                                                  §
                                      Defendant.                  §
                                                                  §




1
 The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.


DOCS_NY:42705.2 36027/002
    Case 20-03190-sgj Doc 137 Filed 03/25/21                  Entered 03/25/21 10:14:41   Page 2 of 3




                              DEBTOR’S RESPONSE TO MOTION FOR
                             CONTINUANCE OF CONTEMPT HEARING

           Highland Capital Management, L.P., the debtor and debtor-in-possession (the “Debtor”) in

the above-captioned chapter 11 case (the “Bankruptcy Case”) and the plaintiff in the above-

captioned adversary proceeding (the “Adversary Proceeding”), by and through its undersigned

counsel, hereby files this response (the “Response”) to the Motion for Continuance of Contempt

Hearing [Docket No. 126] 2 (the “Motion”) filed by James Dondero (“Mr. Dondero”) on March

10, 2021. In support of its Response, the Debtor respectfully states as follows:

           The Motion was not filed on an emergency basis and the Debtor’s deadline for opposing

the Motion has not expired. On March 22, 2021, the Court held an evidentiary hearing (the

“Evidentiary Hearing”). At the conclusion of the Evidentiary Hearing, the record was closed. On

March 24, 2021, counsel for the parties to the Adversary Proceeding made closing arguments

(“Closing Arguments”) with respect to Plaintiff’s Motion for an Order Requiring Mr. James

Dondero to Show Cause Why He Should Not Be Held in Civil Contempt for Violating the TRO

[Docket No. 48] (the “Contempt Motion”). At the conclusion of Closing Arguments, the Court

took the Contempt Motion under advisement without objection or reference to Mr. Dondero’s

Motion. The Motion is, therefore, moot.




2
    Refers to the docket maintained in the Adversary Proceeding.

                                                          2
Case 20-03190-sgj Doc 137 Filed 03/25/21   Entered 03/25/21 10:14:41    Page 3 of 3




Dated: March 25, 2021.             PACHULSKI STANG ZIEHL & JONES LLP
                                   Jeffrey N. Pomerantz (CA Bar No. 143717)
                                   Ira D. Kharasch (CA Bar No. 109084)
                                   John A. Morris (NY Bar No. 266326)
                                   Gregory V. Demo (NY Bar No. 5371992)
                                   Hayley R. Winograd (NY Bar No. 5612569)
                                   10100 Santa Monica Blvd., 13th Floor
                                   Los Angeles, CA 90067
                                   Telephone: (310) 277-6910
                                   Facsimile: (310) 201-0760
                                   Email: jpomerantz@pszjlaw.com
                                           ikharasch@pszjlaw.com
                                           jmorris@pszjlaw.com
                                           gdemo@pszjlaw.com
                                           hwinograd@pszjlaw.com


                                   -and-
                                   HAYWARD PLLC
                                   /s/ Zachery Z. Annable
                                   Melissa S. Hayward
                                   Texas Bar No. 24044908
                                   MHayward@HaywardFirm.com
                                   Zachery Z. Annable
                                   Texas Bar No. 24053075
                                   ZAnnable@HaywardFirm.com
                                   10501 N. Central Expy, Ste. 106
                                   Dallas, Texas 75231
                                   Tel: (972) 755-7100
                                   Fax: (972) 755-7110
                                   Counsel for Highland Capital Management, L.P.




                                       3
